Citation Nr: 0619696	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  93-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1991, for the grant of a 100 percent evaluation for post-
traumatic stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy as a result of Agent Orange exposure.

3.  Entitlement to service connection for a brain tumor as a 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1996 and May 1999 rating decisions of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 1996 rating decision, the 
RO granted a 100 percent evaluation for post-traumatic stress 
disorder, effective March 9, 1992.  In the May 1999 rating 
decision, the RO denied service connection for peripheral 
neuropathy and a brain tumor as the result of Agent Orange 
exposure.

In an April 2002 decision, the Board granted an earlier 
effective date of October 28, 1991, for the award of a 
100 percent evaluation for post-traumatic stress disorder and 
denied an effective date earlier than that.  The Board also 
denied service connection for peripheral neuropathy and a 
brain tumor both as a result of Agent Orange exposure.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2003, 
the veteran and the Secretary of VA filed a joint motion to 
vacate the April 2002 decision and remand the case, 
asserting, in part, that the Board had not provided an 
adequate discussion regarding the notice requirements of 
38 U.S.C. § 5103(a), as they pertain to the veteran's claims, 
as required by 38 U.S.C. § 7104(a)(d)(1).  The Court granted 
the joint motion that same month.  The Board remanded the 
claims for additional development and adjudicative action 
consistent with the joint motion.

The case has been returned to the Board for further appellate 
review.
FINDINGS OF FACT

1.  Rating decisions issued in December 1986, April 1988, 
July 1988, February 1989, and August 1990 that awarded 
service connection, an increased evaluation, or continued the 
evaluation for post-traumatic stress disorder were not 
appealed.  

2.  A January 29, 1988, VA clinical record is an informal 
claim for increase for post-traumatic stress disorder. 

3.  The facts establish that on December 22, 1989, the 
veteran met the criteria for a 100 percent evaluation for 
post-traumatic stress disorder.  

4.  The preponderance of the evidence is against a nexus 
between the diagnosis of peripheral neuropathy and the 
veteran's service, to include Agent Orange exposure.

5.  There is no competent evidence of a nexus between the 
diagnosis of a meningioma in the brain and the veteran's 
service, to include Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The rating decisions issued in December 1986, April 1988, 
July 1988, February 1989, and August 1990 that either awarded 
service connection, an increased evaluation, or continued the 
evaluation for post-traumatic stress disorder are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The criteria for an effective date of December 22, 1989, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.157(b), 3.400 
(2005); § 4.132, Diagnostic Code 9411 (1988).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A meningioma of the brain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in March 2004, VA advised the veteran of the 
essential elements of the VCAA.  The veteran was advised of 
the evidence necessary to substantiate the claims for an 
earlier effective date and service connection.  VA also 
informed him that it would make reasonable efforts to help 
him get the evidence necessary to substantiate his claims for 
an earlier effective date and service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.   The 
veteran was also informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.  The March 2004 letter therefore provided the notice of 
all four elements that were discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Initially, it must be 
noted that the veteran's claims were filed prior to the time 
the VCAA had been passed.  Thus, it was impossible for VA to 
provide him with a VCAA-compliant letter prior to initial 
consideration of the claims.  Regardless, the veteran has had 
ample opportunity to respond to the March 2004 letter, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO in July 2004 and March 2006, when it 
issued supplemental statements of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  As to the claim for entitlement to an 
earlier effective date, VA has informed the veteran of how an 
effective date is determined.  As to the claims for service 
connection, because the Board has concluded that the 
preponderance of the evidence is against these claims, and 
any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.

VA has obtained VA medical records and private medical 
records.  VA has not provided the veteran with an examination 
in connection with the claim for an earlier effective date 
(versus his claim for increase for post-traumatic stress 
disorder); however, in this case, the effective date is 
determined based upon evidence already in the claims file.  
Additionally, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C).  As to 
the claims for service connection, VA was also not required 
to provide the veteran with examinations.  See id.  
Specifically, the evidence does not indicate that the 
disabilities may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  As to the 
claim for service connection for a meningioma of the brain, 
the veteran has not brought forth evidence, other than his 
own statements, suggestive of a causal connection between the 
disability and service.  As to the claim for service 
connection for peripheral neuropathy, the Board addresses in 
more detail below why it finds a July 1998 letter inadequate 
to establish a causal connection.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Earlier Effective Date

The veteran has been granted a 100 percent evaluation for 
post-traumatic stress disorder as of October 29, 1991.  He 
asserts that he warrants an effective date going back to when 
he was discharged from service for the assignment of a 
100 percent evaluation.

Service connection for major depression with post-traumatic 
stress disorder was granted by means of a December 1986 
rating decision and assigned a 30 percent evaluation, 
effective July 18, 1986.  The veteran appealed the assignment 
of the 30 percent evaluation, and the RO issued a statement 
of the case in March 1987.  The veteran did not perfect an 
appeal.  Thus, the December 1986 rating decision became final 
as to both the evaluation and the effective date assigned.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon receipt of a February 1988 VA outpatient treatment 
report, which showed a diagnosis of post-traumatic stress 
disorder, the RO evaluated the service-connected disability 
and continued the 30 percent evaluation in April 1988.  The 
veteran did not appeal that decision, and it became final.  
Id.

Based upon receipt of a January 1988 VA hospitalization 
summary report, showing that the veteran had been 
hospitalized for two days with a diagnosis of post-traumatic 
stress disorder, the RO evaluated the service-connected 
disability and continued the 30 percent evaluation in July 
1988.  The veteran did not appeal that decision, and it 
became final.  Id.

The veteran underwent a VA psychiatric evaluation in November 
1988.  In a February 1989 rating decision, the RO granted a 
50 percent evaluation, effective November 28, 1988-the date 
of the VA psychiatric evaluation.  The veteran did not appeal 
that decision, and it became final.  Id.

In June 1990, the veteran submitted a request for an 
increased evaluation for the service-connected post-traumatic 
stress disorder.  A July 1990 VA psychiatric evaluation 
report shows that the veteran reported that he was 
unemployed.  He described his social life as "terrible" and 
"a complete failure."  He stated that his wife and daughter 
had attempted suicide and that he had attempted suicide three 
times.  The veteran described having the same nightmares as 
he did when he was in Vietnam.  The examiner noted that the 
veteran's speech was very pressured and that the veteran was 
quite agitated.  He stated the veteran was well oriented in 
all spheres.  The veteran denied both auditory and visual 
hallucinations.  He described himself as very depressed and 
getting worse and worse.  The veteran stated he had crying 
spells everyday and was bothered by feelings of insecurity, 
inferiority, and guilt.  He stated he was always thinking 
about Vietnam.  The VA examiner entered a diagnosis of post-
traumatic stress disorder.  

A July 1990 statement from a treating VA psychologist 
indicates that he had been treating the veteran since June 
1986.  He stated, "His current level of symptoms is 
extremely severe, and in my opinion, totally disabling."  
The psychologist noted that the veteran reported experiencing 
nightmares, flashbacks, uncontrolled rage attacks, periods of 
extreme anxiety and social isolation, and intense obsessions 
with traumatic material from the past.  He stated that the 
veteran was currently unable to work at all and had been 
advised that working would be too stressful at this time.  
The psychologist concluded, "In my opinion, [the veteran's 
post-traumatic stress disorder] is critically under-rated on 
any reasonable scale of rating."

In an August 1990 rating decision, the RO continued the 
50 percent evaluation for post-traumatic stress disorder.  
The veteran did not appeal that decision, and it became 
final.  Id.

On March 9, 1992, the veteran submitted VA treatment reports, 
dated January 1988 to March 1991, and other evidence to 
support a claim for an increased evaluation for post-
traumatic stress disorder.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error, as provided in 38 C.F.R. § 3.105 of this 
part.  38 C.F.R. § 3.104(a) (2005). 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. §§ 5110(b)(2) (West 
2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2005); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.157(b) (2005), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. § 3.157(b).

In 1988, the criteria for a 100 percent evaluation for post-
traumatic stress disorder were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of December 22, 1989, for the 100 percent evaluation for 
post-traumatic stress disorder.  The reasons follow.

In this case the record shows that service connection for 
post-traumatic stress disorder was granted by means of a 
December 1986 rating decision and assigned a 30 percent 
evaluation.  As stated above, although the veteran filed a 
notice of disagreement as to the assignment of the 30 percent 
evaluation, he did not perfect an appeal following the 
issuance of a statement of the case.  Thus, the December 1986 
rating decision is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Additionally, the April 1988 and the 
July 1988 rating decisions, which continued the 30 percent 
evaluation for post-traumatic stress disorder, the February 
1989 rating decision, which granted a 50 percent evaluation 
for post-traumatic stress disorder, and the August 1990 
rating decision, which continued the 50 percent evaluation, 
became final, as the veteran did not appeal those decisions 
within one year of the determinations.  See id.

Following the August 1990 rating decision, the veteran next 
submitted a claim for an increased evaluation for post-
traumatic stress disorder on March 9, 1992.  At that time, he 
submitted VA treatment records, dated from January 1988 to 
March 1991 related to treatment for post-traumatic stress 
disorder and a letter from a VA psychologist, dated October 
28, 1991.  Such records were not in the claims file at the 
times of the prior denials.  The earliest date of the 
treatment records is January 29, 1988.  Thus, in accordance 
with 38 C.F.R. § 3.157(b)(1), such record is deemed to be an 
informal claim for increase for post-traumatic stress 
disorder.  Accordingly, there has been a claim for increase 
pending since January 29, 1988.  

However, here, while there was a claim for an increased 
rating for post-traumatic stress disorder pending as of 
January 29, 1988, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disability had increased to the 100 percent level prior to 
December 22, 1989.  For example, the January 1988 treatment 
report shows that the veteran reported that he was feeling 
increasingly depressed and suicidal.  The diagnosis was post-
traumatic stress disorder with depression.  The veteran was 
admitted to a VA facility at that time for hospitalization.  
The hospitalization summary report shows that at the time of 
initial evaluation, the veteran was oriented times three, 
alert, coherent, and denying delusions or hallucinations.  
The veteran stated he was currently off work for nine months 
because of a "reported injury."  The examiner stated that 
the veteran was obsessed about his Vietnam experience and 
could not engage in a conversation with the interviewer.  The 
veteran was discharged two days later because of an argument 
with the staff over the use of substances that were strictly 
prohibited.  He left the hospital against medical advice.

A November 1988 treatment report shows that the veteran 
complained of insomnia, nightmares, increased startle 
response, flashbacks, intrusive thoughts, and temper 
problems.  The assessment was post-traumatic stress disorder, 
active symptoms.  A March 1989 VA treatment report shows that 
the veteran reported flashbacks, poor sleep, and poor 
appetite.  The VA psychologist stated that the veteran's mood 
was irritable and depressed.  The veteran denied homicidal or 
suicidal ideation.  A July 1989 private medical record shows 
that the veteran reported he was employed as a painter.  A 
separate July 1989 private medical record shows that the 
examiner noted the veteran worked steadily and showed no 
apparent drug abuse.  

An August 1989 treatment report shows that the veteran 
reported he was obsessed with Vietnam.  He stated that his 
co-workers had complained that he talked too much about 
Vietnam, as did his wife.  He stated his wife left him 
because of his propensity to fly into verbal rages.  The 
veteran reported that he had become a monster, although he 
noted he had never physically abused his children or his 
wife, since returning from Vietnam.  He described a fear of 
being alone and of severe nightmares.  He also reported 
flashbacks.  The veteran denied homicidal or suicidal 
ideations.  The VA psychiatrist stated that the veteran had 
post-traumatic stress disorder concomitant with probable 
significant personality disorder.  Another August 1989 VA 
treatment report shows that the veteran reported that his 
wife had returned home and things were better.  The 
psychologist stated that the veteran was calm, coherent, and 
casually dressed.  The veteran denied homicidal and suicidal 
ideations.  The impression was that the veteran had a 
significant overall improvement with his wife returning home.  

In September and October 1989, the veteran failed to appear 
for his appointments.  A November 1989 treatment report shows 
that the veteran reported he had been unable to attend the 
appointments because of his work schedule.  The VA 
psychologist stated that the veteran was calm, well groomed, 
and cooperative.  The veteran denied homicidal and suicidal 
ideations.  The examiner stated the veteran had increased 
stability with his wife, but that his "rage attacks" 
continued.  A separate November 1989 treatment record shows 
that the veteran was unable to undergo psychiatric testing 
because of work.  The examiner stated the veteran appeared 
calmer, fairly well groomed, and was cooperative.  He noted 
the veteran denied homicidal and suicidal ideations.

The above-described evidence is not indicative of a 
psychiatric disorder that was 100 percent disabling.  While 
the veteran seemed to lack a social life, he was not 
virtually isolated in the community.  He was working.  He was 
upset when his wife left him, and his symptoms improved when 
she came back to him.  The veteran expressed an interest in 
reducing his post-traumatic stress disorder symptoms to 
better himself and his ability to work.  He spoke about his 
co-workers feeling he spoke too much about Vietnam, which 
indicated he had interactions with his co-workers.  The 
veteran would miss appointments for treatment for post-
traumatic stress disorder because of work, which showed he 
understood his work obligations.  These symptoms are also 
against a finding that the veteran's symptoms were totally 
incapacitating.  There is no evidence of gross repudiation, 
and, in fact, he was consistently described as alert and 
coherent.  Additionally, he consistently denied homicidal and 
suicidal ideations.  The veteran's ability to describe his 
feelings and symptoms, his desire to improve his symptoms, 
and his restraint from physically hurting his wife and 
children are evidence against a finding of a profound retreat 
from mature behavior.  Finally, the evidence prior to 
December 22, 1989, showed that the veteran was working during 
this time.  He was out of work for a period of time in 1988, 
but stated it was due to a reported physical injury (as 
opposed to being due to post-traumatic stress disorder).  
Thus, the evidence is against a finding that the veteran was 
demonstrably unable to obtain or retain employment prior to 
December 22, 1989.  For these reasons, the Board finds that 
the veteran did not meet the criteria for a 100 percent 
evaluation between January 1988 and November 1989.

A December 22, 1989, VA treatment record shows that the 
veteran reported he had been laid off from work and that his 
wife was in the psychiatric unit of a hospital with panic 
attacks.  The examiner noted the veteran had "moderate 
decompensation" with the loss of his job.  Coupled with this 
treatment record is an August 24, 1990, letter from a VA 
psychologist.  He noted the August 1990 letter had been 
updated in October 1991.  In the letter, the psychologist 
stated he had been treating the veteran since June 1986 and 
noted, "Since January 1990, [the veteran's] attendance has 
been more regular, primarily because his condition has become 
so much worse that he has been unable to secure employment."  
(Emphasis added.)  The Board finds that the December 1989 VA 
treatment record and this letter support a finding that the 
veteran's post-traumatic stress disorder disability increased 
to the 100 percent level, as this evidence established the 
veteran was "demonstrably unable to obtain or retain 
employment" as a result of the service-connected disability.  
Accordingly, an effective date of December 22, 1989, is 
granted for the award of a 100 percent evaluation for post-
traumatic stress disorder.

Under the statute, the effective date for a "claim for 
increase" shall be fixed in accordance with the facts 
found" but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a).  Under the regulation, it 
states that the effective date for a claim for increase will 
be the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  Here, the date of claim is 
January 29, 1988.  The Board finds that the facts in the 
record establish that the veteran's post-traumatic stress 
disorder became 100 percent disabling as of December 22, 
1989.  Applying the statute and the regulation, the 
appropriate effective date is December 22, 1989-which is 
based upon the "facts found," see 38 U.S.C.A. § 5110(a) or 
the later date, see 38 C.F.R. § 3.400.  

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date, see Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
However, the Court and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  Here, the veteran's increase in 
symptomatology occurred after the date of claim.  Thus, the 
provisions of 38 U.S.C.A. § 5110(b)(2) are not for 
application.  Id.  

The Board has considered the application of 38 C.F.R. 
§ 3.156(b), which states that "new and material evidence" 
received prior to the expiration of the appeal period will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
However, the Board finds that such regulation is not 
applicable to the current claim.  It is clear that while 
rating decisions were being issued in 1988 and 1989, the 
veteran was receiving treatment for post-traumatic stress 
disorder at a VA facility.  Records generated by VA 
facilities are considered to be constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This 
could be construed as additional evidence having been 
received during the appeal period.

However, the constructive notice doctrine may not be applied 
retroactively to VA adjudications dated prior to the Court's 
issuance of its decision in Bell, i.e., before July 21, 1992.  
See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and 
remanded on other grounds sub nom. Lynch v. West, 178 F.3d 
1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 
12 Vet. App. 391 (1999).  Here, the last final denial was in 
August 1990.  The veteran submitted a claim for increase in 
March 1992.  At that time, he submitted the VA treatment 
records, dated from January 1988 to March 1991.  Thus, 
evidence was not received during the appeal period following 
the August 1990 rating decision.  It is for these reasons 
that the Board finds that the provisions of 38 C.F.R. 
§ 3.156(b) are not for application in this case.  

In a June 1996 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated he wanted the 100 percent 
evaluation to go back to June 1986, when he first filed a 
claim for service connection for post-traumatic stress 
disorder.  The December 1986 rating decision, that awarded 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation, effective July 18, 1986, is 
final in the absence of clear and unmistakable error.  Thus, 
an effective date going back to June 1986 is legally 
precluded.

In a July 1999 statement, a VA psychiatrist stated that the 
veteran was enrolled in their outpatient psychiatric clinic 
for "severe and chronic post-traumatic stress disorder."  
She stated it was her opinion that the veteran was "totally 
and permanently disabled since 1967 when he returned from 
Vietnam."  There is no provision for assigning an effective 
date prior to date of claim when there is no evidence that 
can support an ascertainable degree of impairment within one 
year prior to date of claim.  Granting an automatic 
retroactive effective date would render the words of this 
statute meaningless.  

Accordingly, for the reasons stated above, the Board finds 
that the evidence establishes that an effective date of 
December 22, 1989, for the award of a 100 percent evaluation 
for post-traumatic stress disorder is warranted.  To the 
extent that the veteran claims he warrants an effective date 
earlier than that, the preponderance of the evidence is 
against his allegations, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.309(e) (2005).  All the presumptive cancers may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange, if manifest 
to a degree of 10 percent or more at any time subsequent to 
exposure to Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

A.  Peripheral neuropathy

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peripheral neuropathy.  The 
veteran served in Vietnam from July 1966 to June 1967.  The 
Board notes that the service medical records are silent for 
any findings of peripheral neuropathy or any type of 
numbness.  In an October 1967 report of medical examination, 
it shows that clinical evaluation of the veteran's upper 
extremities is normal.  In a report of medical history 
completed by the veteran at that time, he did not report any 
numbness.  He denied any history of neuritis and paralysis.  
When the veteran filed his original claim for compensation in 
1986, he did not report any peripheral neuropathy in the 
upper extremities.  Although the veteran claimed Agent Orange 
exposure as a disability for which he was seeking benefits, 
it was related to deformities from which his children had 
suffered.  

The first time the veteran reports peripheral neuropathy is 
in his June 1996 claim for service connection for peripheral 
neuropathy, which is almost 30 years following the veteran's 
discharge from service.  A March 1996 private medical record 
shows that the veteran underwent an electromyography and 
nerve conduction studies, which received electrical evidence 
that was compatible with mild to moderate generalized 
peripheral neuropathy.  As stated above, for peripheral 
neuropathy to be associated with Agent Orange, it must have 
been manifested within weeks or months after exposure.  The 
veteran was exposed to Agent Orange, at the latest, in June 
1967, when he left Vietnam.  The first objective evidence of 
findings or a diagnosis of peripheral neuropathy is almost 30 
years later.  Thus, although peripheral neuropathy is one of 
the enumerated diseases listed in 38 C.F.R. § 3.309(e), the 
manifestations of the veteran's diagnosis of peripheral 
neuropathy are not those which are contemplated by the 
regulation.  

The Board is aware that in a July 1998 letter, a VA examiner 
stated that the veteran was exposed to Agent Orange "which 
has caused him peripheral neuropathy."  The Board finds that 
such statement from the VA examiner to be insufficient to 
warrant a grant of service connection for peripheral 
neuropathy as a result of Agent Orange exposure and 
insufficient to establish a causal connection between the two 
for purposes of providing him with an examination.  Based on 
the wording of the letter, the VA examiner based the 
statement on history provided by the veteran, and the 
statement can be no better than the facts alleged by the 
veteran and gives it little probative value.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence").  The VA examiner 
did not substantiate the finding with any facts or evidence, 
including medical treatises, to boost the probative value of 
such statement.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  Additionally, the 
examiner provided no rationale for such statement.  Id.  VA's 
decision to limit the time frame from when peripheral 
neuropathy must be demonstrated to establish presumptive 
service connection is intentional, as there is medical 
evidence that supports a relationship between peripheral 
neuropathy that manifests soon after exposure to Agent 
Orange; hence, the characterization of "acute or subacute 
peripheral neuropathy."  See 68 Fed. Reg. 27630-27641 (May 
20, 2003) (VA determined under the Agent Orange Act of 1991 
and the Veterans Education and Benefits Expansion Act of 
2001 that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for "chronic 
persistent peripheral neuropathy").  No other medical 
professional has attributed peripheral neuropathy to the 
veteran's service, see Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994), to include Agent Orange exposure.  Finally, 
in the joint motion for remand submitted, the parties did not 
find fault in the Board's determination in the April 2002 
decision that the July 1998 statement was insufficient to 
establish a nexus between the diagnosis of peripheral 
neuropathy and service.  

The Board finds that a thorough review of the evidence of 
record establishes that the preponderance of the evidence is 
against service connection for peripheral neuropathy.  The 
veteran has not brought forth competent evidence that 
peripheral neuropathy manifested close to the time he left 
Vietnam or within one year following his discharge from 
service, nor has he brought forth any competent evidence of a 
nexus between the diagnosis of peripheral neuropathy and the 
veteran's service in Vietnam.  Although the veteran has 
asserted he believes his current diagnosis of generalized 
peripheral neuropathy is related to Agent Orange exposure, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for peripheral neuropathy, and the-
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Brain tumor

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a meningioma of the brain.  
There is no competent evidence of a nexus between the finding 
of a meningioma of the brain and the veteran's service, to 
include Agent Orange exposure.  The first showing of the 
meningioma is August 1998-which is more than 30 years 
following the veteran's discharge from service.  Meningioma 
of the brain is not one of the enumerated diseases associated 
with Agent Orange exposure.  It is a tumor which would fall 
under a "chronic disease" that if manifested to a 
compensable degree within one year following discharge from 
service, may be attributed to service.  However, it is a 
malignant tumor that is a "chronic disease."  There is no 
competent evidence that the veteran's tumor is malignant, 
versus benign.

Here, there is a lack of competent evidence of a nexus 
between the diagnosis of meningioma of the brain and the 
veteran's service.  Although the veteran has asserted he 
believes his current diagnosis of meningioma of the brain is 
related to Agent Orange exposure, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Bostain, 11 Vet. App. at 
127; see also Routen, 10 Vet. App. at 186.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a brain tumor, and the-benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

ORDER

Entitlement to an earlier effective date of December 22, 
1989, for a 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for peripheral neuropathy 
as a result of Agent Orange exposure is denied.

Entitlement to service connection for a brain tumor as a 
result of Agent Orange exposure is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


